McLennan, P. J. (dissenting):
I dissent upon the ground that the tenant Stebbins, having failed to perform his contract of hiring of the farm in question and having abandoned such contract, had no right, title or interest in or to the produce of such farm, and that his assignment to the plaintiff did not vest him with any interest in the same. The agreement between the landlord and the tenant is not an -unusual one. It provides in substance that the tenant shall do all the work in preparing the crop for harvesting and in harvesting the same, and that then the profits of such crop shall be divided equally between the landlord and the tenant. In this case the tenant abandoned his lease or contract after having assigned his interest therein to the plaintiff. The plaintiff made' no attempt to carry out and perform the conditions imposed upon the tenant, but waited until the landlord had done and performed at his own expense all the things which the tenant had agreed to do and perform. Then, apparently, there being a profit, the assignee of the tenant assumes to recover one-half of such profit. I think the conclusion reached by the court below is repugnant to our ordinary sense of justice, and that it cannot be supported by any principle of law.
I conclude that the judgment should be reversed and a new trial granted, with costs to the appellant to abide the event.
Kruse, J., concurred.
Judgment affirmed, with costs.